Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1, 2, 3, 5 and 6 are the independent claims under consideration in this Office Action.  
	Claims 4 and 7-16 are the dependent claims under consideration in this Office Action.
COMMENTS
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the independent claims define a hanger including a hook and an operating portion with a single plate or a branching portion which is divided into a fork having knobs and insertion holes and a pair of projecting portions on opposing surfaces of the knobs.  A main body is provided including finger holes, a separate plate or multiple plates with a main slit and two side slits.  The main slit extends in a vertical direction and the two side slits are extended first toward the main slit and then in a downward curved direction and then extend along with the main slit.  A pair of arms are provided with a base portion and a movement pin inserted and movable along each corresponding side slit.  Pins are inserted through insertion holes and pin holes for movement of the arms relative to the base.  The dependent claims further limit the structure of the hanger of the independent .  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Citations
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Merandi and Elston illustrate hangers including hooks with forked portions.  Mohammar, Trevino, Bayliss, Raymond, Murray and Zesch et al.  Illustrate hangers including movable components or arms and main bodies and arm portions with slit riding elements. 
INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732